                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

ST. LUCIA CONDOMINIUM
ASSOCIATION, INC.,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-125-FtM-38NPM

LEXINGTON INSURANCE
COMPANY,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is Plaintiff’s Motion to Compel Appraisal and Stay Proceedings

(Doc. 9). While initially opposed, Defendant now agrees with the Motion. (Doc. 13). The

parties stipulate that their dispute should proceed to appraisal in accordance with the

subject insurance policy. The Court agrees, compels appraisal, and stays the case.

        Accordingly, it is now

        ORDERED:

        1. Plaintiff’s Motion to Compel Appraisal and Stay Proceedings (Doc. 9) is

             GRANTED.          The parties must expeditiously conduct an appraisal as

             prescribed by the subject insurance policy and any applicable law.

        2. All proceedings in this case are STAYED until the parties advise the Court that

             the appraisal was completed and the stay can be lifted. The parties must notify




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
          the Court of such matters within seven (7) days of the appraisal proceedings

          concluding.

      3. The parties must file a joint status report on or before July 9, 2020, and every

          ninety (90) days thereafter, to advise the Court on the status of the appraisal

          proceedings.

      4. The Clerk is DIRECTED to add a stay flag on the docket.

      DONE and ORDERED in Fort Myers, Florida this 10th day of April, 2020.




Copies: All Parties of Record




                                           2
